TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00485-CV
                                     NO. 03-06-00487-CV




                                      In re Mark E. Lee




                     ORIGINAL PROCEEDINGS FROM BELL COUNTY



                            MEMORANDUM OPINION


              The petitions for writ of mandamus are denied. See Tex. R. App. P. 52.8(a).




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Filed: September 13, 2006